Case 4:19-cv-01491 Document 7 Filed on 05/06/19 in TXSD Page 1 of 2

|

AO 399 (01/09 vai of the Service of Summons

 

for the
| Southern District of Texas

UNITED STATES DISTRICT COURT

|
State Farm Mutyal Automobile Insurance Company and State Farm County Mutual
| Insurance Company of Texas )
Plaintiff )

v. )

Nooruddin S. Punjwpni, M.D.; Pain Alleviation & Interventional Needs, LLC n/k/a Pain Alleviation )
& Interventional Needs, PLLC; Barketali M. Roopani; Anil B. Roopani, and Sohail B. Roapani

| Defendant
|

| WAIVER OF THE SERVICE OF SUMMONS

Civil Action No, 4:19-c-01491

 

To: Nooruddin 3 Punjwani, M.D.
(Name of the plaintiff's attorney or unrepresented plaintiff)

Tha received your request to waive service of a summons in this action along with a copy of the complaint,
two copies o this| waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

Lalso understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within

60 days from , the date when this request was sent (or 90 days if it was sent outside the
United States), If fail to do so, a default judgment will be entered against me or the entity I represent.

Date: h b (>

Signature of the orney or unrepresented party
Nooruddin S. Punjwani, M.D.

Pint i Ajooke pow _ S. Pun WAM,

  

of party waiving service of summons Printed name

SIS 8LMsteAh PAU Dh /
| UM LA, TY 774 (4-
Ag ress —
Pun twan. 4 8(e jas -Or
| E-mail = dress
Ti 2t5%—~ Perro

Telephone number

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of fhe Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States wjll be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good case” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over|this matter or over the defendant or the defendant's property.

If the waiyer is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waiye se!

ice, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the c

urt. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

 
Case 4:19-cv-01491 Document 7 Filed on 05/06/19 in TXSD Page 2 of 2
